Citation Nr: 0115084	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-06 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for the postoperative 
residuals of a bone cyst of the right humerus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from November 
1978 to April 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico in 
which the appellant's claim of entitlement to an increased 
rating for the residuals of his surgically removed bone cyst 
of the right humerus was denied.

As noted in the January 2001 informal hearing presentation, 
the appellant has raised additional issues.  In his January 
2000 Notice of Disagreement, the appellant indicated that he 
wanted an increased evaluation for the service-connected 
graft donor scar and he further indicated a claim for a 
gastrointestinal disorder secondary to medication prescribed 
for his service-connected right arm.  These matters are 
referred to the RO for appropriate action.


REMAND

The Board initially notes that the record of the appellant's 
treatment at VA facilities appears to be incomplete.  The 
appellant received some physical therapy services in 1999, as 
well as other medical services.  A clinic note, dated in 
September 1999, indicates a clinical assessment of possible 
ulnar nerve entrapment and the plan was to have the appellant 
undergo a bone scan of his right arm.  In addition, in his 
January 2000 Notice of Disagreement, the appellant stated 
that he had undergone EMG testing and that he continued to 
receive care from a VA orthopedic doctor.  However, no VA 
medical records dated after September 1999, including any 
bone scan results or EMG results, have been associated with 
the claims file.  As such, the VA is on notice of records 
that may be probative to the claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  These records should therefore be 
obtained.

The appellant argues that, in addition to the right arm scar, 
the postoperative residuals include orthopedic symptoms, 
including pain and limitation of function, as well as 
neurologic symptoms.  

The May 1998 VA medical examiner did note that the 
appellant's function of the right shoulder had been affected 
in terms of range of motion.  In addition, there are VA 
clinical records in evidence indicating that the appellant 
was being evaluated for ulnar neuropathy.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
separate ratings may be for assignment where there are 
different functional impairments.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  In this case, consideration of a 
separate compensable rating for the orthopedic and/or 
neurologic residuals from the operation to remove the defect 
in the bone occupying a distance of approximately four inches 
in the upper portion of the right humerus, whether due to 
scarring, adhesions, degenerative changes or other residuals, 
is indicated as part of the issue on appeal.

Furthermore, the Court has indicated that consideration may 
be given to assigning ratings based on functional limitations 
due to pain (See 38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995)).  However, review of the medical 
evidence of record reveals that, while the range of motion of 
the shoulder was delineated by the May 1998 VA examiner, the 
question of whether or not the appellant has limitation of 
orthopedic function due to the service connected right arm 
disability or pain associated therewith has not been 
addressed.

In addition, the Board notes that a disability which is 
proximately due to or the result of a service-connected 
disease or injury (including the treatment therefore) shall 
be service connected.  38 C.F.R. § 3.310.  The Court has held 
that the term "disability" as used in 38 U.S.C.A. §§ 1110, 
1131 and thus, 38 C.F.R. § 3.310(a) should refer to "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The appellant contends 
that, as a result of his service-connected right arm surgery 
to remove a large bone defect, he now suffers from an 
orthopedic disorder and/or a neurologic disorder.  There is 
no medical opinion of record that indicates whether or not 
the appellant is currently suffering from any orthopedic or 
neurologic disorder of the right upper extremity that is 
etiologically, either by aggravation, or by side effect of 
treatment, related to the service-connected right humerus 
bone cyst removal.  In addition, consideration of the factors 
discussed in the Allen case is not reflected in the rating 
decision.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial if the 
Board were to issue a decision now.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The evidence contained in the claims file is also inadequate 
for determining the degree of impairment attributable to the 
service-connected right arm disability.  The above 
considerations require a search for relevant medical records 
and further investigation by medical professionals, inasmuch 
as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand is required in order to fulfill 
the statutory duty to assist in the development of the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any treatment records, VA or 
private, including the reports of any bone 
scans or EMG testing, that might be 
pertinent that are not on file.  If so, an 
attempt to obtain the records should be 
undertaken.  To the extent that there is 
an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

3.  The appellant should also be 
scheduled for VA orthopedic and 
neurologic examinations to determine the 
nature, extent and severity of the 
service connected residuals of right arm 
injury with bone cyst of the humerus, 
postcurrettage and insertion of left 
iliac graft.  The examiners should review 
the appellant's claims file before 
issuing the examination reports and said 
reports should reflect review of the 
claims file.  All appropriate tests 
should be conducted and the examiners 
should review the results of any testing 
prior to completion of the reports.  The 
examiners should comment on the nature 
and extent of any disorder and describe 
all current right shoulder and arm 
pathology.  The examiners should describe 
all findings and to what extent, if any, 
the appellant has degenerative changes or 
reduced function in the right upper 
extremity due to his service-connected 
disability.

Specific findings should be made with 
respect to the location, size and shape 
of the scar from the right humerus bone 
cyst removal surgery with a detailed 
description of any associated pain or 
tenderness as well as any limitations 
caused by any adhesions or nerve 
impairment, including impairment 
affecting motion and strength of the 
right chest, side or back or right upper 
extremity function.  All findings should 
be set forth in detail.  Range of motion 
studies should include abduction, 
flexion, extension, external and internal 
rotation and ulnar and radial deviations, 
given in degrees and with the normal 
range stated in degrees.  

The effect of pain on the functioning of 
the right upper extremity should be 
discussed and an assessment made as to 
the degree of impairment caused by any 
bone cyst removal related disorder on the 
appellant's ability to perform normal 
activities.  Special attention should be 
given to the presence or absence of 
degenerative changes or pain, any 
limitation of motion, loss of sensation, 
instability, weakness, or interference 
with grip, as well as pain and/or 
swelling on use.  The examiners should 
clearly identify whether and which 
symptomatology, if any, can be associated 
with the surgical removal of the four-
inch bone defect of the right humerus.  
In addition, the examiners are requested 
to specify whether any of the painful 
motion of the right upper extremity that 
is clinically elicited is due to causes 
other than the service-connected right 
arm disability.

Based on the findings on examination and 
on the review of the medical evidence in 
the claims file, the examiners should 
express their opinions concerning the 
questions below.  If the information 
sought cannot be determined or is not 
ascertainable, the examiners should so 
state and explain why the question posed 
cannot be answered.  The examiners should 
opine as to:

	(a)  the etiology and onset date of 
any currently manifested right upper 
extremity pathology;
	(b)  the etiology, onset date and 
severity of any currently manifested bone 
deformity of the right humerus; and
	(c)  the extent and severity of any 
currently manifested neurologic pathology 
of the right upper extremity.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
specifically discuss all pertinent 
Diagnostic Codes addressing the functional 
impairment(s) related to the right arm 
disability, as well as the Court's 
holdings in Allen v. Brown, DeLuca v. 
Brown, and Esteban v. Brown, supra.  
Appropriate time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for all scheduled examinations and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


